Citation Nr: 1527243	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-08 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than October 4, 2007, for an increased rating of 10 percent for osteoporosis of the right wrist with cuneiform fusion to the hamate corporal (right wrist disability) pursuant to 38 C.F.R. § 4.59.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1976 to November 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the RO in New Orleans, Louisiana.

In an April 2014 decision, the Board denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.

In her appeal to the Court, the Veteran did not raise an argument relative to the Board's April 2014 determination that an earlier effective date was not warranted for the service-connected right wrist disability under the schedular criteria associated with 38 C.F.R. § 4.71a, Diagnostic Code 5013.  The Veteran did argue that the Board failed to provide adequate reasons and bases for its determination that an earlier effective date was not warranted pursuant to 38 C.F.R. § 4.59.  The Court has remanded the case on that issue alone, and therefore, the Board has characterized the issue as set forth on the title page above. 

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  The Veteran's right wrist disability was initially service connected in a January 1980 rating decision; at that time, a 10 percent rating was assigned. 

2.  In a January 1983 rating decision, the RO reduced the rating for the Veteran's right wrist disability to noncompensable, in part because the evidence failed to establish objective evidence of pain; the Veteran did not perfect an appeal of the decision, or submit any evidence, within the appeal period.

3.  The Veteran filed a claim for an increased rating for her right wrist disability, which was received on October 4, 2007.  

4.  It is not factually ascertainable that an increase in disability warranting a 10 percent rating under 38 C.F.R. § 4.59 occurred during the one year prior to receipt of the claim for increase.


CONCLUSION OF LAW

The criteria for an effective date prior to October 4, 2007, for an increased rating of 10 percent for osteoporosis of the right wrist with cuneiform fusion to the hamate corporal have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o)(2), 4.59 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter mailed in October 2007, prior to the initial adjudication of the claim for an increased rating.  Moreover, she has demonstrated actual knowledge of the evidence most pertinent to substantiating her claim.  Specifically, the Veteran provided a substantial brief to the Court in support of her appeal noted above, wherein she provided a complete argument detailing the reason she believed her disability warranted an earlier effective date.  

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate her entitlement to an earlier effective date for the 10 percent rating under 38 C.F.R. § 4.59.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the issue on appeal.

Legal Criteria

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim. If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. § 3.400 (o)(1)(2).

The date of receipt of private physician or lay evidence will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Analysis

The essential facts of this case are not in dispute.  The evidence of record shows the Veteran's right wrist disability was reduced from an initial 10 percent rating to a noncompensable in a January 1983 rating decision.  She did not express disagreement with that decision within the one year period of appeal.  The Veteran also did not provide the RO with any additional evidence to show her disability continued to warrant a 10 percent rating within one year of that decision.  The Veteran later initiated a claim for increase for her right wrist disability in June 1992.  The RO confirmed and continued the noncompensable disability rating in a January 1993 rating decision.  The Veteran again failed to perfect an appeal of this decision, or submit any evidence, within the appeal period.  In a January 2008 rating decision, the RO increased the rating for the Veteran's right wrist disability to 10 percent, effective October 4, 2007, the date of receipt of the claim for an increased rating.  The Veteran has since expressed disagreement with the assignment of the October 4, 2007, effective date.  She specifically contends that her wrist has been painful since her initial injury in service, and as such, she warrants a 10 percent retroactive effective date to the date the RO reduced her 10 percent evaluation in 1983.  

The Board notes initially that the Veteran has not specifically cited a clear and unmistakable error in the January 1983 rating decision in accordance with 38 C.F.R. § 3.105, and as such, the Board will not address that issue in this decision.  As noted above, the Veteran limited her appeal to the Court to entitlement to an earlier effective date pursuant to the provisions of 38 C.F.R. § 4.59.  Therefore, the Board will now address the merits of her appeal under that regulation.  

The determination of the Veteran's appeal hinges on an analysis of 38 U.S.C.A. § 5110(b)(3), as well as its implementing regulation 38 C.F.R. § 3.400(o)(1)(2).  Additionally, the Board also notes an Office of General Counsel (OGC) precedent opinion, VAOPGCPREC 12-98 (1998), which lends guidance on the above noted law and regulations.  A review of the aforementioned OGC precedent opinion indicates the VA's Under Secretary for Benefits (USB) asked for OGC guidance to determine the proper effective date for an award of increased disability compensation pursuant to 3.400(o)(2), "where a veteran files a claim for increased rating alleging an increase in disability within one year prior to receipt by the Department of Veterans Affairs (VA) of the claim."

The OGC instructed the USB, "where a veteran files a claim for increased rating alleging an increase in disability within one year prior to receipt by VA of the claim...the effective date of the award of increased disability compensation is the date as of which it is ascertainable...that the increase occurred."  The Board does not disagree; however, the Board notes this case presents a question that differs uniquely from the issue presented to the OGC in its 12-98 precedent opinion.  The Board finds the OGC did not specifically address the issue that is presented in this case.  Specifically, the Board must now address the proper effective date for an award of increased disability compensation pursuant to 3.400(o)(2) where a veteran files a claim for increased rating alleging an increase in disability more than one year prior to receipt by VA of the claim.  

The Board notes the issue of entitlement to an earlier effective date for an increased rating, where a veteran alleges an increase in disability more than one year prior to receipt by the VA of the claim, was recently addressed by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In its decision, the Federal Circuit held that 38 U.S.C. § 5110(b)(3) and its implementing regulation require that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive an effective date of up to one year prior to the date of the claim.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010).  If the increase in disability occurred more than one year prior to the date of claim, the veteran would not be entitled to an effective date prior to the date of receipt of the claim under section 5110(b)(3).  Id. 

In this case, it is not disputed that the Veteran did not appeal or provide additional evidence within one year of the 1983 decision that reduced her rating to noncompensable.  She also failed to provide any additional evidence, and did not file a timely notice of disagreement following her January 1993 rating decision.  Moreover, it is not alleged and the evidence does not show that the increase in disparity justifying a 10 percent rating under 38 C.F.R. § 4.59 occurred during the one year period prior to the receipt of claim.  Therefore, the earliest possible effective date for the 10 percent rating is the date of receipt of the claim for increase.  Accordingly, the appeal must be denied.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than October 4, 2007, for an increased rating of 10 percent for osteoporosis of the right wrist with cuneiform fusion to the hamate corporal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


